COUNTERPATH CORPORATION Suite 300, One Bentall Centre 505 Burrard Street Vancouver, British ColumbiaV7X 1M3 Telephone:604.320.3344 October 25, 2011 VIA EDGAR United States Securities and Exchange Commission treet, N.E. Washington, DC 20549 Attention:Matthew Crispino, Staff Attorney Dear Sirs: Re:CounterPath Corporation (the “Company”) Registration Statement onForm S-1 File Number:333-176731 In connection with the Company’s Registration Statement on Form S-1, the Company hereby requests acceleration of the effective date of the Registration Statement to 10:00a.m. (EDT) Wednesday, October 26, 2011 or as soon thereafter as possible, in accordance with Rule 461(a) of Regulation C. We trust you will find the foregoing to be in order.Please do not hesitate to contact the undersigned should you have any questions in this regard. Yours truly, CounterPath Corporation /s/ David Karp Per:David Karp Chief Financial Officer
